Order issued October g €2. , 2012




                                                 In The
                                    (Court ni AppraW
                             JTiIttBistritt of &txas
                                               -     at Dallas
                                          No. 05-12-01190-CV


                 IN THE INTEREST OF P.E., C.E., C.E., AND S.E., CHILDREN

                          On Appeal from the 301s t Judicial District Court
                                       Dallas County, Texas
                              Trial Court Cause No. DF-10-5399-T

                                                 ORDER

          On July 10, 2012, Father appealed the trial court's final judgment and at the same time filed

an affidavit of indigence. The appeal was docketed as cause number 05-12-00944-CV and styled

as the instant appeal, In the Interest of P.E., C.E., C.E., and S.E., Children. Father's affidavit of

indigence was contested, and by order dated July 18, 2012, the trial court sustained the contest. On

August 17, 2012, Father filed a separate notice of appeal from that order. That appeal is the instant

appeal.

          Because Father's appeal from the order sustaining the contest is ancillary to his appeal from

the final judgment, we CONSOLIDATE, on our own motion, the instant appeal into the appeal of

cause number 05-12-00944-CV. The parties shall now use only cause number 05-12-00944-CV

when referencing the appeal.

          We construe Father's appeal of the order sustaining the contest as a motion to review that

order pursuant to rule of appellate procedure 20.1(j).     See TEX. R. APP. P. 20.1(j)(1). Under rule
20.1(j), the motion should have been filed no later than July 30, 2012. See id. 4.1(a), 20.1(j)(2).

Accordingly, we directed Father to file an extension motion complying with appellate rule 10.5(b).

See id. 10.5(b), 20.1(j)(2). Father complied and explained he was unaware of the recent procedural

amendments to rule 20.1. Appellee, though given an opportunity to respond, has not responded.

        We GRANT Father's extension motion and ORDER the motion to review the court's order

sustaining the contest filed as of the date of this order. We further ORDER Dallas County District

Clerk Gary Fitzsimmons and Court Reporter Kim Allen to prepare, certify, and file, WITHIN

THREE (3) DAYS of the date of this order and without advance payment of costs, the clerk's and

reporter's record of the hearing on Father's affidavit of indigence and the contest. See id. 20.10)(3).

Because Father's motion to review will be granted by operation of law if no ruling is made within

ten days of the date of this order, no extensions for filing the record will be granted. See id.

20.1(j)(4).

        We DIRECT the Clerk of this Court to send a copy of this order, by electronic transmission,

to Dallas County District Clerk Gary Fitzsimmons and Court Reporter Kim Allen.